DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 24 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number US 10,746,671 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mishra et al. (US 2010/0140485 A1, published 10 June 2010) discloses: a method for imaging an object (abstract), the method comprising: acquiring a first projection image of the object using a source (12) and a detector (16) wherein the first projection image (56) comprises a primary image of the object and a scatter image of the object (par. [0033]); positioning a scatter rejecting aperture plate between the object and the detector (par. [0033]) wherein the aperture plate comprises a high-density material and defines a plurality of sub-centimeter sized apertures (par. [0031]); acquiring a second projection image of the object with the scatter rejecting aperture disposed between the object and the detector, wherein the second projection image comprises the primary image of the object (par. [0033]); generating a scatter image of the object based on the first projection image and the second projection image (par. [0034]); and storing the scatter image of the object for subsequent imaging (par. [0035-0036]), wherein subsequent imaging comprises reconstructing a three-dimensional image of the object based on a scatter free projection image by subtracting the scatter image of the object from the projection images (par. [0036]).
With respect to independent claims 1, 15, and 20, Mishra fails to disclose or reasonably suggest: a hexagonal grid comprising a plurality of grid lines, wherein a grid line of the plurality of grid lines is at a non-zero inclination angle relative to a plane of rotation of the of the object, in addition to all of the other claim elements.
Claims 2-14, 16-19, and 21-25 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        30 June 2022